Per Curiam.

The Court think that some facts were proposed to be proved, which may sustain the action. The second count alleges that Snell had no demands against Shear-man towards the land, &c. Should that appear to be the case, the promise would be absolute to pay the plaintiff 100 dollars. But if there were demands, which, though not recoverable, it was thought might by possibility be recovered, the promise might have been put upon the contingency of Snell’s being able to collect them ; and if he used proper *427diligence for that purpose, but failed in his attempt, perhaps this note would not be recoverable ; if the power to collect the demands was not doubtful, it would be otherwise.
As to the third count, being in ZorZ, it is not properly-joined with others which are in assumpsit; but if it is to be supported by evidence, the plaintiff may amend, upon payment of costs to the time of the nonsuit.

Nonsuit taken off.